UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-2113


In Re:    GEORGE E. MCDERMOTT,

                  Petitioner.




         On Petition for Writ of Mandamus.    (8:10-cv-01111-AW)


Submitted:    February 28, 2011                Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George E. McDermott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George E. McDermott petitions for a writ of mandamus

and prohibition challenging the district court’s remand of a

foreclosure case to the state court and requesting that this

court order the case to be transferred to a federal district

court    outside      Maryland.           We    conclude         that    McDermott     is    not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.                Kerr    v.   United   States

Dist.    Court,       426    U.S.        394,    402       (1976);       United    States     v.

Moussaoui,      333    F.3d       509,    516-17       (4th      Cir.    2003).       Mandamus

relief is available only when the petitioner has a clear right

to the relief sought.              In re First Fed. Sav. & Loan Ass'n, 860

F.2d 135, 138 (4th Cir. 1988).                       The relief sought by McDermott

is not available by way of mandamus.                          See 28 U.S.C. § 1447(d)

(2006) (stating that order remanding case to the state court

from    which   it     was    removed       is       not   reviewable,        on    appeal    or

otherwise).       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition and amended petition for

writ    of   mandamus       and    prohibition.             We    also    deny     McDermott’s

motion to clarify this court’s docket.                            We dispense with oral

argument because the facts and legal contentions are adequately



                                                 2
presented in the materials before the court and argument would

not aid the decisional process.

                                               PETITION DENIED




                                  3